Title: From Thomas Jefferson to Albert Gallatin, 21 October 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            Oct. 21. 07.
                        
                        I inclose you the form in which I would wish to place the Financial paragraph, with blanks which I must ask
                            you to fill up; also the sequel which is to conclude the message, for your correction.   and I must ask the return of the
                            former part as it is still to be communicated to mr Rodney for his observations, and then will be to be modified and 4.
                            copies made according to the several amendments which will be proposed.   The arrival of the Constitution & Wasp at
                            Boston where they are awaiting orders, renders it necessary they should be forwarded to-day. and as it is a leading
                            question, if you can call here as soon as you arrive at your office (giving me a few minutes previous notice) I will ask
                            the attendance of the other gentlemen for a few moments to [decide?] this
                            single question.
                    